Case: 20-10875     Document: 00515916144         Page: 1     Date Filed: 06/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-10875                          June 28, 2021
                               Conference Calendar                     Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Blanchard,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CR-75-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Michael
   Blanchard has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
   632 F.3d 229 (5th Cir. 2011). Blanchard has filed a response. The record is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10875      Document: 00515916144          Page: 2   Date Filed: 06/28/2021




                                    No. 20-10875


   not sufficiently developed to allow us to make a fair evaluation of Blanchard’s
   claim that his guilty plea was coerced; we therefore decline to consider the
   claim without prejudice to collateral review. See United States v. Isgar,
   739 F.3d 829, 841 (5th Cir. 2014); United States v. Corbett, 742 F.2d 173, 176-
   78 (5th Cir. 1984).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Blanchard’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                         2